      Case: 3:18-cv-00330-wmc Document #: 74 Filed: 02/09/21 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WISCONSIN



STATIC MEDIA LLC.

              Plaintiff,                     Case No. 18-cv-330

       vs.                                   JURY TRIAL DEMANDED

LEADER ACCESSORIES LLC

              Defendant.



             LEADER ACCESSORIES LLC’S RESPONSE TO PLAINTIFF’S
                     PROPOSED FINE AND ECF #71 ORDER

       Defendant Leader Accessories LLC (“Leader”) hereby responds to Plaintiff Static Media
LLC’s (“Static Media”) submitted proposed fine and argument, pursuant to the Court’s order
ECF #71.
       I.     Sanction Imposed Must be Proportionate to All The Circumstances.
       Defendant Leader and its counsel concur with the legal principle that a district court has

the power to “fashion an appropriate sanction for conduct which abuses the judicial process”, per

the Salmeron v. Enter. Recover Sys. case and the Maynard v. Nygren case cited by Plaintiff Static

Media.The Maynard case further stressed that the sanction must be “one that a reasonable jurist,

apprised of all the circumstances, would have chosen as proportionate to the infraction”,

Maynard v. Nygren, 372 F. 3d 890, 892 – 893 (7th Cir. 2004).

       Plaintiff Static Media commenced the present patent infringement lawsuit against Leader

on May 7, 2018 and a similar lawsuit in the Southern District of Florida against OJ Commerce

on January 30, 2019. On September 14, 2018, counsel for Leader and Static Media filed with the

Court a stipulated protective order which the Court entered on September 14, 2018. On Feburary


                                               1
      Case: 3:18-cv-00330-wmc Document #: 74 Filed: 02/09/21 Page 2 of 11




15, 2019, counsel for Leader Accessories and OJ Commerce entered into a Joint Defense Group

Agreement (“JDG”) to consult with one another in the joint defense of the respective cases. On

February 19, 2019, Attorney Lee, counsel for Leader, provided to Attorney Hecht, counsel for

OJ Commerce, a copy of the protective order and requested that Attorney Hecht sign the

acknowledgement, which requires compliance with the protective order. Attorney Hecht did so.

       With both cases pending and a signed acknowledgement in place, counsel for Leader

shared with counsel for OJ Commerce two deposition transcripts and several exhibits to the

transcripts. The purpose for sharing the information was to obtain assistance in the Wisconsin

action. When providing the documents, Attorney Lee specifically reminded Attorney Hecht of

Attorney Hecht’s obligations to comply with the Wisconsin protective order. Attorney Lee never

authorized Attorney Hecht to use the materials provided in the Florida action being defensed by

Attorney Hecht or any action other than for consulting in the Wisconsin action. Attorney Hecht

never advised Attorney Lee that he intended to use such material outside the Wisconsin action.

Attorney Lee had no reason to believe that Attorney Hecht would use royalty information as

such information was readily discoverable in the Florida action.

       Attorney Lee is an experienced patent litigator and has been involved in at least ten cases

where defense counsel entered JDG agreements, both where there were multiple defense counsel

in a single case, and where there were multiple proceedings in multiple jurisdictions where the

same plaintiff was suing various defendants. Attorney Lee did not understand that consulting

with others in these circumstances where such attorneys were also bound by the protective order

would constitute a violation of the protective order. Also, Attorney Lee was not aware of any

law that so provides.




                                                2
       Case: 3:18-cv-00330-wmc Document #: 74 Filed: 02/09/21 Page 3 of 11




       Attorney Lee has never been found to intentionally have violated a Court’s order and

certainly did not intend to violate this Court’s protective order in this case. The Court seems to

suggest that perhaps that is the case and Attorney Lee wants to assure the Court that he would

never so act. For example, this is not a case where materials were provided for consultation after

the Wisconsin suit was suit dismissed or where Attorney Lee was informed by Attorney Hecht

that Attorney Hecht intended to use the material s in the Florida litigation. To the contrary,

Attorney Lee specifically advised Attorney Hecht of his obligations to comply with the

Wisconsin protective order, i.e., materials could only be used for purposes of Wisconsin action –

consulting with Attorney Lee about defending the Wisconsin action.

       If the Court believes that Attorney Lee inadvertently violated the protective order,

sanctions should be commensurate with the inadvertent violation. A sanction for an intentional

violation of a court order is potentially damaging to Attorney Lee’s career. There is a serious

question whether monetary sanctions are warranted under the circumstances of this case.

Attorney Lee can assure the Court that, in similar circumstances in the future, where there is a

JDG agreement between counsel in different actions, Attorney Lee will not share information

subject to the protective order in one action with counsel in a different action for consultation

purposes, without either consent of opposing counsel or further order of the Court issuing the

protective order.

       Defendant respectfully asks the Court to fashion its order in light of all the circumstances

as noted below.

               A.     Leader’s Counsel Reasonably Believed His Actions Complied With
                      The Protective Order

       “The protective order guides how the parties are to handle confidential materials

exchanged during discovery”. Flynn v. FCA US LLC, 2017 wl 9251214 (S.D. IL. 2014).



                                                3
      Case: 3:18-cv-00330-wmc Document #: 74 Filed: 02/09/21 Page 4 of 11




       The facts of this case showed that Leader’s counsel, having more than a dozen JDG

experiences in patent litigation, (including cases spanning multiple jurisdictions, (see ECF #62-

1), was guided by the terms of the PO in handling confidential information.In the instant case,

the fact was not disputed (by the Court or Plaintiff) that Leader’s counsel followed the two-prong

process of (i) determining the 4(f) person and (ii) binding the 4(f) person to the PO by causing

the execution of the Acknowledgement.

       The facts clearly indicate that Leader’s counsel fully intended to respect and comply with

the PO. (“Parties and their counsel must respect and comply with protective orders or these

advantages are lost in current litigation and threatened in future litigation. Oleksy v. General

Electric., 2014 wl 3820352, at *7 (N.D. IL., 2014). Leader’s counsel had no intention of, or

motivation to, violate the PO, given the advantage Leader had in the case where Plaintiff had no

expert to counter Defense expert’s opinion of non-infringement and invalidity.

       It is worth noting that, in addition to having Attorney Hecht, OJ Commerce’s attorney,

sign the Acknowledgment BEFORE emailing the two deposition transcripts over, along with

some exhibits 1, Leader’s counsel gave repeated reminders to Mr. Hecht to respect and comply

with the PO. See attached emails, showing the repeated reminders to comply with the PO, dated

2/19/2019 and 2/25/2019; see ¶2 of Lee Decl. and Exhibit A.Such fact of “respect and comply”

was subsequently acknowledged by Plaintiff in the ECF #73-1 filing (Exhibit A to ECF #72),

where the 2/19/2019 email (time stamp 12:20 PM) stated such reminder for compliance.

       Additionally, Plaintiff acknowledged Leader’s “respect and comply” conduct by causing

Mr. Heckt to be bound by the PO in the earlier filing of ECF #64: “Static Media now knows that

counsel for OJ Commerce has agreed to be bound by the terms of the Protective Order”, on page




                                                4
       Case: 3:18-cv-00330-wmc Document #: 74 Filed: 02/09/21 Page 5 of 11




4 of the ECF #64 filing. As such, all of the circumstances show that Leader’s counsel did not

treat the PO as a paper tiger. To the contrary, Leader’s counsel believed that all the necessary

steps were taken to comply with the terms of the PO.

               B.      The Culpability Determination of “Not a Close Case” is Contrary to
                       The Circumstances of The Disclosure

       This Court affirmed Magistrate Judge Crocker’s finding of violation, as well as the

determination of “not a close case” (Judge Crocker’s exact wording is “not a close call”). Such

“not a close case” culpability determination is puzzling and, respectfully, not supported by facts

or law. The operations and principles of law need to be logical and reasonable. If something is

“not a close case”, there should be ready and apparent authorities to support a clean-cut finding

of right-vs-wrong, black-vs-white, compliance-vs-violation, when the facts are not disputed.

Here there is no factually similar controlling precedent.

       Defense counsel did NOT use any confidential materials for purposes unrelated to this

lawsuit and did not even remotely suggest Attorney Hecht should do so.

                C.      The Court Determined Leader’s Culpability Based Upon Conjecture
       The Court’s statement of “defendant’s counsel had to know that OJ Commerce’s and its

counsel’s principal use of the information would be in defending against the separate lawsuit

brought against it” is not consistent with the facts.

       Even Plaintiff acknowledged that Mr. Hecht is bound by the terms of the PO. There is no

reason for Leader’s counsel to think that Mr. Hecht would not abide by the PO, especially given

the repeated reminders.




       1
          No confidential documents were provided to Mr. Hecht. The only confidential information
provided is the royalty rate, which was mentioned in the deposition transcripts. See ¶ 1 in Lee Decl.



                                                  5
       Case: 3:18-cv-00330-wmc Document #: 74 Filed: 02/09/21 Page 6 of 11




       Additionally, Leader’s counsel was aware that Attorney Hecht would rather not engage in

any substantive aspect of his Florida case (including to not use the royalty information relating to

damages issues) if the preferred outcome of invalidity in the Wisconsin case was obtained; see

¶6 in the Lee Decl. There was simply no reason that Leader counsel would expect Mr. Hecht to

use the royalty information and violate the PO under the circumstances.

               D.      Royalty Information Was Otherwise Available to AttorneyHecht
       The Court appropriately observed that “he [Hecht] is free to obtain the same confidential

information legitimately”. That was exactly the understanding by Leader’s counsel. The OJ

Commerce case was way behind the Wisconsin case; Leader’s counsel had no reason to doubt

that if such royalty information was needed for puruposes of that case it was readily avaialable

through discovery.     Attorney Lee had no reason to believe Attorney Hecht would use

information provided for use outside the Wisconisn case.

       In terms of the litigation procedures, the royalty rate information is expected to be

provided to OJ Commerce counsel early, given the affirmative duty to produce, as part of initial

disclosures underRule 26(a)“… a party must, without awaiting a discovery request, provide to

the other parties”, damages information/computation. (Emphasis added). Plaintiff employed no

expert in either the Wisconsin or Florida cases. The royalty information was absolutely needed

for the damages computation. It was expected that OJ Commerce would have obtained the

royalty information in that case, either via simple propounding interrogatories or by Plaintiff’s

compliance with the Rule 26 obligation to disclose.

       Leader’s counsel had NO control over the OJ Commerce case. Mr. Hecht’s referring to

the royalty information during the settlement talk with Static Media (in September of 2019 after

the Wisconsin case ended), instead of propounding his own discovery requests was a problem

solely of Attorney Hecht’s making.


                                                 6
      Case: 3:18-cv-00330-wmc Document #: 74 Filed: 02/09/21 Page 7 of 11




               E.     There is Nothing Secret or Surreptitious About Joint Defense
                      Arrangements

       Leader’s lead counsel has participated in at least 12 JDG agreements. It is not a secret to

a patent plaintiff, especially a PAE (patent assertion entity) suing multiple parties, that a JDG

would come into existence. There is no legal obligation on the JDG side to disclose, or not

disclose, the existence of the arrangement. The “chose to act surreptitiously” characterization

imputed impropriety to the normal action of JDG arrangements and should not be the basis to

conclude there was a violation.

                F.     The Case of Milwaukee Electric v. SNAP-ON Inc.; 2016 WL 1719657
       There is no case authorities that support the finding of a PO violation in a fact pattern

comparable to the instant action. The Milwaukee Electric case ruling, however, is highly

relevant. Plaintiff Milwaukee Electric (“ME”) initiated a patent case in October, 2014, asserting

three (3) patents (the ‘290 patent, ‘173 patent, and ‘510 patent; collectively Three Patents”). On

October 2, 2015, the Milwaukee court stayed the Milwaukee Electric v. SNAP-ON case until the

completion of the three (3) IPR (inter partes review, initiated by SNAP-ON to invalidate the

Three Patents) proceedings.

       Defendant SNAP-ON charged ME for violating the Protective Order (“PO”) issued in the

Milwaukee case because apparently ME used the confidential information learned to formulate

discovery in the IPR cases. The Milwaukee court found that “there is no doubt that the plaintiffs

used something from the” confidential documents to formulate the discovery requests in the IPR

proceeding. The key battle focused on “information or documents designated confidential” must

not be used or disclosed beyond the scope allowed by the PO issued in the Wisconsin court. The

Milwaukee court’s ultimate finding was that plaintiffs have not used or disclosed any

confidential information, and thus have not violated the protective order. The Milwaukee court



                                                7
       Case: 3:18-cv-00330-wmc Document #: 74 Filed: 02/09/21 Page 8 of 11




found that there was a distinction between the use of knowledge regarding the existence

(underline herein) of certain documents versus the use of the confidential content within the

documents. The Milwaukee court’s no PO violation finding highlights a commonsense and

reasonable interpretation: a reasonable reading must connect its prohibitions to its purpose –

protection against disclosure of commercial secrets”, at *5.

       Here in the Static Media case, Leader did not use the confidential information outside the

instant case. The sharing to Mr. Hecht, as consultant fitting the definition in the PO, was believed

to have been done by strictly following the 2-prong process.

       An attorney can properly compartmentalize the tasks he/she undertakes and properly

wear different hats. Mr. Hecht is free to formulate his own discovery requests to obtain the same

confidential information for his use in the OJ Commerce case, as Leader’s counsel reasonably

expected.

       But even sharing the confidential information with Mr. Hecht is one notch removed from

the no violation determination in the Milwaukee case, because Leader did not use the

information in another proceeding.

        II.    Static Media’s Proposed Fine is Unreasonable

               The amount of $1,000 for each violation appears to be on par with many court’s

decisions. However, Static Media’s statement of the amount being well within the range of

sanctions imposed “in similar cases” is disputed. As noted, the inadvertent violation in this case

is not found in any cases. There are no similar cases.

       “A party seeking attorney fees bears the burden of establishing entitlement to an award

and documenting the appropriate hours expended and hourly rates.” Hensley v. Eckerhart, 461

U.S. 424, 436 (1983).      The Court may exercise its discretion to remove any "excessive,




                                                 8
       Case: 3:18-cv-00330-wmc Document #: 74 Filed: 02/09/21 Page 9 of 11




redundant or otherwise unnecessary" hours; American Modern Select Ins. v. Gardner, 2015 wl

8937744, at *2 (S.D. IL. 2015) . Where the supporting documentation of hours is inadequate, the

Court may reduce or deny the award accordingly. Hensley, at 433.

        Leader notes the points below:

        1.      Plaintiff billed 7.8 hours for the Reply (ECF #64, 11/8/2019) to Motion for
                Sanction.

        The Reply essentially copied-and-pasted the same arguments in the Opening brief (billed

14.7 hours). It even repeated the erroneous fact to state that Leader disclosed the confidential

information “pursuant to a Joint Defense Agreement”, when Leader already made it clear in the

Opposition (ECF #61) that the JDG established the 4(f) person, and the disclosure is made by

following the 2-prong process of the PO. (Plaintiff did acknowledge the fact of Mr. Hecht being

bound by the PO at the end of the Reply).

        As such, 2 - 3 hours of billing would be reasonable.

        2.   Plaintiff billed 5.7 hours for the Opposition (ECF #69) to Rule 72(a)
             Objection/Appeal

        It is a 3-page filing. The last (third) page is the signature page. The real argument

probably took up one page, and simply repeated the same content (inapplicable case authorities

and incorrect factual basis) stated in Plaintiff’s prior filings.

        The “real argument” said nothing new and presented no opposition to counter Leader’s

Rule 72(a) Objection/Appeal (ECF #66) that clearly pointed out the incorrect legal predicates

and erroneous facts in the ECF #65 Order.

        As such, 1 hour of billing would be reasonable.




                                                    9
      Case: 3:18-cv-00330-wmc Document #: 74 Filed: 02/09/21 Page 10 of 11




       3.      Some billing entries are suspect

       The work of lead counsel (Mr. Vincent Bushnell of FisherBroyles) and the local counsel

(Mr. Harry Van Camp of DeWitt firm) is sufficient to achieve the intended goal.

               a.     1/6/2020 entry (billed by DeWitt firm) of conference (0.2 hours) with a

                      third attorney (Elijah Van Camp) should not be allowed.

               b.     10/17/2019 entry (billed by FisherBroyles firm) of phone conference

                      should not be allowed.

       4.      Some billings benefitted Static Media’s work/motion in the OJ Commerce case

       The same efforts (fact gathering, legal research, and arguments in motion) substantially

benefitted Static Media’s similar sanction motion in another proceeding (against OJ Commerce

in Florida), as can be seen from PACER filings. As such, some reduction is warranted, though

Leader has no access to the billing and the extent of benefit Static Media derived from the

overlapping work.

       5.      The 2/19/2019 emails are one occurrence

       Due to concerns over email size (some email programs, either server side or client side,

had size limitation of 10MB), Leader’s counsel broke the email transmission into two separate

ones, to avoid potentially email bounce-back. The time stamps showed that the two

transmissions are done successively (after confirming the first one was completed, Leader

counsel then forwarded from the first one to include second transcript and some exhibits).

       In substance, this is only one occurrence.

       Had there been a bounce-back (assuming the size limitation or other technical glitches

happened, based upon Static Media’s argument, that would have been at least three violations:

the initial bounce-backs, plus the subsequent successful transmissions of one transcript each.




                                                  10
      Case: 3:18-cv-00330-wmc Document #: 74 Filed: 02/09/21 Page 11 of 11




       Although Leader does not believe monetary sanctions are warranted under the

circumstances, if the Court concludes otherwise, such monetary sanction should be limited to a

40% reduction in fees, and assessing ONE occurrence of violation.

                                        CONCLUSION

       The facts show that Leader’s culpability is extremely low and certainly not intentional.

Any charge of willful violation to establish culpability is contrary to the evidence. Leader’s

counsel believed he was acting ethically and upholding obligations to the Court. See ¶7 of Lee

Declaration. The Court is respectfully asked to fashion its sanction order proportionate to all the

circumstances.



DATED:           February 9, 2021                Respectfully submitted,


                                                 s/ Michael J. Modl
                                                 Michael J. Modl, SBN 1011419
                                                 AXLEY BRYNELSON, LLP
                                                 2 E. Mifflin Street, Suite 200
                                                 Post Office Box 1767
                                                 Madison, WI 53701-1767
                                                 Telephone: (608) 257-5661
                                                 Facsimile: (608) 257-5444
                                                 E-mail: mmodl@axley.com


                                                 Jen-Feng Lee – Admitted Pro Hac Vice
                                                 Cal. State Bar No. 204328
                                                 LT PACIFIC LAW GROUP LLP
                                                 17800 Castleton Street, Suite 560
                                                 City of Industry, CA 91748
                                                 T: (626) 810-7200
                                                 E: jflee@ltpacificlaw.com




                                                11
